Citation Nr: 0919898	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  01-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Friend



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1953.  He died in December 1999.  The appellant is the 
Veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which service connection for 
the cause of the Veteran's death under 38 U.S.C.A. § 1151 was 
denied.

The appellant and a friend testified before the undersigned 
Veterans Law Judge in November 2001.  A transcript of the 
hearing is associated with the claims file.

In a November 2005 decision, the Board denied service 
connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1151.  The appellant appealed this decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2008, the Court vacated the Board's November 2005 
decision and remanded the issue for further development.

The case is now again before the Board.



FINDING OF FACT

The medical evidence establishes that the veteran died as the 
result of treatment received in November to December 1999 
James A. Haley (JAH) VA Hospital (VAH) in Tampa, Florida and 
the VA outpatient clinic at Fort Myers, Florida which was 
directly caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the Veteran's death have 
been met. 38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.


I. Cause of the Veteran's Death Under 38 U.S.C.A. § 115 

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under 
the applicable criteria in effect for claims filed on or 
after October 1, 1997, compensation under 38 U.S.C.A. § 1151 
is awarded for a Veteran's qualifying additional disability 
or death in the same manner as if such additional disability 
or death was service connected.  A qualifying disability or 
death is one which is not the result of a Veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by VA, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997, is 
effective as of September 2, 2004.  See 69 Fed. Reg. 46, 426 
(Aug. 3, 2004). 

The appellant filed her claim in May 2000.  Generally, where 
there is no indication that the revised criteria are intended 
to have retroactive effect, VA has a duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  Here, however, the added provisions of 
38 C.F.R. § 3.361 are virtually identical to those of 
38 C.F.R. § 3.358, in many respects, and merely implement the 
provisions of 38 U.S.C.A. § 1151, pertaining to claims filed 
on or after October 1, 1997.  Moreover, the Board is granting 
the appellant's claim.  As such, the Board finds no due 
prejudice to the appellant in its application of the revised 
38 C.F.R. § 3.361.

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the following requirements.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expect of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  In the alternative, it 
may be shown that the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable.  The event need not be completely unforeseeable 
or unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(c), (d)(1), 
(d)(2).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instruction is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), 
(2), (3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

The Veteran was transferred from the Bay Pines VA Medical 
Center (VAMC) to the JAH VAH on November 30, 1999 for 
coronary artery bypass graft surgery.  Results of blood work 
on admission showed hemoglobin of 10.9 and hematocrit of 
31.8.  The Veteran underwent surgery on December 2, 1999.  
Operation notes indicated that the Veteran as a high risk 
patient and had undergone the surgery on an urgent basis.  He 
was discharged on December 7, 1999.  Notes related that both 
the Veteran and the physician agreed that he could be 
discharged to home.

On December 13, 1999, the Veteran presented to the VA 
Outpatient Clinic (VAOPC) in Fort Myers.  He complained of 
feeling weak.  There was no indication that blood was drawn 
for testing  The Veteran next presented to JAH VAH on 
December 15, 1999 for follow-up from his surgery.  He 
complained of feeling tired and having decreased energy.  
Tests showed hemoglobin of 11.5 and hematocrit of 34.1 at 
that time.  He was released to follow up at the Fort Myers 
VAOPC in one week and again at JAH VAH in one month.

On December [redacted], 1999, the Veteran arrived at the Fort Myers 
VAOPC with increasing weakness and shortness of breath.  The 
appellant stated that the Veteran had not been doing well 
since the surgery, to include during the previous VA follow-
up visits, and had not been eating.  On physical examination, 
it was noted that he was pale and weak.  Results of tests 
showed hemoglobin of 11.0 and hematocrit of 33.7.  Notes 
indicated that the appellant wanted the Veteran to be treated 
at the Southwest Florida Regional Medical Center.  The 
Veteran was released to go to the emergency room at that 
facility.

Later on December [redacted], 1999, the Veteran was admitted to the 
Southwest Florida Regional Medical Center.  It was noted that 
he wanted to be treated at the Bay Pines VAMC, but that the 
facility had not yet responded to inquiries from the private 
hospital.  While awaiting this response, the Veteran had a 
bowel movement that was grossly melanotic.  Blood work showed 
hemoglobin of 9.9 and hematocrit of 29.4.  The Veteran was 
admitted for stabilization and assessment of the 
gastrointestinal bleed.

The Veteran died on December [redacted], 1999.  The death certificate 
lists the cause of death as cardiopulmonary arrest due to 
gastrointestinal bleed due to non-insulin dependent diabetes 
mellitus and coronary artery disease.  The report of autopsy 
stated that the cause of death was attributed to myocardial 
infarction associated with fixed stenosis of the native 
coronary circulation exacerbated by anemia and blood loss 
resulting from erosive gastritis.  Findings included diffuse 
erosive gastritis with 1000 cc of unclotted 
gastric/intestinal blood.  

Available medical records are negative for any history of 
ulcer or other gastrointestinal disorder.

In her hearing before the undersigned Veteran's Law Judge, 
the appellant testified the Veteran did not have a history of 
ulcers or gastrointestinal bleeding.  She and her witnesses 
testified as to the Veteran's complaints of weakness and 
lower abdominal pain following his surgery.  The appellant 
and her witness testified that the Veteran asked to be 
hospitalized while at JAH VAH for follow-up, but was refused.  
Once home, the Veteran continued to be in pain and was unable 
to eat.  The appellant and her witness testified they took 
the Veteran to Fort Myers VAOPC and again attempted to have 
him admitted.  While there, the Veteran was so weak, he 
needed help to get on and off the toilet.  A chest X-ray was 
done and it was found that his lungs were full of fluid.  It 
was determined that the Veteran could not get to Bay Pines 
VAMC in time, so he was taken by ambulance to Southwest 
Regional Hospital.  While there he asked to use the bathroom, 
and the nurse observed blood in his stool described as 
appearing like coffee grounds.  The hospital admitted him, 
and he died the next day.  The appellant testified that the 
private physician told her that the Veteran had been bleeding 
for probably six weeks at the time he was admitted.  

In May 2005, the Board requested a Veterans Health 
Administration medical opinion concerning the cause of the 
Veteran's death.  The resulting medical opinion, provided by 
a gastroenterologist, was based on review of the record, 
including the autopsy report and VA and private medical 
records.  After discussing the pertinent clinical and 
laboratory findings from these records, the physician 
concluded that it was not likely that erosive gastritis was 
clinically manifest at the time of the Veteran's visits in 
November and early December, 1999, and that the 
gastrointestinal hemorrhage was an acute event, which could 
have begun 24 to 36 hours prior to December [redacted], 1999.

The physician explained that prior to this recent illness, in 
February 1998, his hemoglobin was 10.3.  On November 29, 
1999, his admission hemoglobin was 10.9 and on discharge, it 
was 11.1.  He received blood during his coronary artery 
bypass graft operation but there was no mention of 
gastrointestinal bleeding/hemorrhage.  This was at a time 
when the Veteran was on aspirin, Plavix and IV heparin during 
the bypass.  There was no prior history of peptic disease in 
his chart.  On December 15, 1999, he was observed to have 
lower extremity edema and his hemoglobin was 11.5, 
international normalized ratio 1.19, and creatinine 2.8.  
Prior renal insufficiency was known.  His diuretic was 
increased.  When he presented on December [redacted], 1999 to Fort 
Myers VAOPC, his hemoglobin was 9.9, creatinine, 2.2 and he 
had large pleural effusions.  Clinically, he was 
vasoconstricted but not hypotensive or acidotic.  He had a 
melenotic stool.  

Based on the foregoing, the physician concluded that it was 
as likely as not that the VA furnished appropriate medical 
care and support to the Veteran with regard to any 
gastrointestinal complications.  The gastrointestinal bleed 
was most likely a stress gastritis that occurred within 24-48 
hours of the Veteran's final admission, and he was quite ill 
with advanced co-morbidities including diabetes mellitus, 
peripheral vascular disease, and coronary artery disease.  

In July 2008, the appellant's counsel submitted the medical 
opinion of a private physician, who is Board Certified in 
Radiology and Nuclear Medicine.  The physician documented his 
review of the record, to include the Veteran's claims file, 
VA and private hospital and clinical records, the appellant's 
testimony and that of her witness, and the May 2005 VHA 
opinion.  After discussing the pertinent clinical findings, 
the physician stated that it was his opinion that the 
clinical findings indicated that the Veteran was likely 
bleeding into his bowel, was infected, and was in a diabetic 
hyperglycemic state on December 15, 1999.  He based this 
finding on low blood indices with abdominal pain, interval 
increased white blood cell count (6.5 to 15.7), high 
neutrophil count of 14.1 and low lymphocyte count of 1.0, and 
interval change in glucose from 124 to 351 mg.  

The physician further observed that the May 2005 opinion was 
limited to a review of gastrointestinal complications.  In 
pertinent part, the VA physician did not compare or analyze 
the entire lab work of the Veteran over time, missing many 
clinical findings documented between December 7 and 15, 1999, 
including the increasing white blood cell count, low 
lymphocyte count, and change in glucose noted above.  In 
pertinent part, the physician observed that the high glucose 
and high white blood cell count in a post-operative patient 
alone warranted admission on December 15, 1999, because it 
likely indicated a post-operative infection.  As a result of 
not being admitted, the physician observed, the inadequately 
treated infection complicated the inadequately treated 
glucose control, and these factors together with the 
gastrointestinal bleeding likely lowered the Veteran's blood 
pressure and coronary perfusion pressure, which was already 
reduced due to his coronary artery disease.  This ultimately 
caused his cardiopulmonary arrest and collapse. 

The physician noted that medical texts document greater 
frequency of hospitalization with patients having diabetes 
mellitus.  In addition, medical texts document that stress 
gastritis is a common problem following major surgery and is 
associated with abdominal pain. 

The physician observed that there were other indicators that 
the Veteran had not been treated with sufficient care, had 
been incorrectly discharged, or was otherwise medically 
unstable, including his reporting on at least two occasions 
before his ultimate admission with complaints and exhibiting 
signs and symptoms associated with his surgery to Fort Myers 
VAOPC and JAH VAH; and the shortened life span following 
coronary artery bypass graft (of 21 days).

Based on the foregoing, the private physician opined that 
failure to admit the Veteran to hospital on December 15, 1999 
was below the standard of care and represented poor 
judgment/negligence and/or lack of skill on the part of VA.  
This poor care by VA led directly to the Veteran's premature 
death.  

There are no other opinions or findings concerning the cause 
of the Veteran's death.

The evidence thus contains two opinions, one finding that VA 
furnished appropriate medical care and one finding that poor 
judgment, negligence and lack of skill on the part of VA in 
failing to admit the Veteran for hospital care earlier.  

The private physician's opinion is based on thorough review 
of the record, and reflects careful review of the May 2005 
opinion.  The VA opinion predicates its findings 
predominantly on gastrointestinal findings and, in fact, 
states that the VA's care is appropriate in terms of his 
gastrointestinal treatment.  However, this did not completely 
address the larger question of the appropriateness of the 
Veteran's global medical care in the days between his 
coronary artery bypass graft surgery and his death.

We find as a matter of fact that the positive and negative 
medical evidence is in equipoise.  The benefit of the doubt 
goes to the appellant.

Service connection for the cause of the Veteran's death based 
on 38 U.S.C.A. § 1151 is appropriate.


ORDER

Service connection for the cause of the Veteran's death under 
the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


